EXHIBIT 10.3

 

AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FOR

RICHARD S. WARZALA

 

THIS AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated and
effective as of June 1, 2011, is between Allied Motion Technologies Inc., a
Colorado corporation (the “Company”), and Richard S. Warzala (“Employee”).

 

RECITALS:

 

WHEREAS, the Employee and the Company entered into the Amended and Restated
Employment Agreement dated May 12, 2009 (the “Employment Agreement”);

 

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to reflect the Company’s promise to pay supplemental executive retirement
benefits for the Employee;

 

AMENDMENT:

 

1.                                      Effective May 31, 2011, a new
Section 3.7 is added to the Employment Agreement to read in its entirety as
follows:

 

3.7                               SERP Benefits:  In addition to the other
benefits provided in this Section 3, the Employee shall be entitled to the
following SERP benefits:

 

(a)                                  Contribution Amounts and Dates.  Subject to
Section 3.7(b) below, the Company shall contribute the Contribution Amount set
forth below to the Employee’s account in the Company’s Deferred Compensation
Plan within 10 days after each Contribution Date; provided that the Employee is
employed on each such Contribution Date.  If the Employee is not employed on any
Contribution Date, no contribution will be made for that year or any future
years, except as provided in Section 3.7(b).

 

Contribution Date

 

Contribution Amount

 

May 31, 2011

 

$

153,856.00

 

May 31, 2012

 

$

153,856.00

 

May 31, 2013

 

$

153,856.00

 

May 31, 2014

 

$

153,856.00

 

May 31, 2015

 

$

153,856.00

 

May 31, 2016

 

$

153,856.00

 

May 31, 2017

 

$

153,856.00

 

 

--------------------------------------------------------------------------------


 

(b)                                  Contributions Upon Certain Termination
Events.  Notwithstanding Section 3.7(a) above, if the Employee’s employment is
terminated as a result of the Employee’s death, Disability, involuntary
termination by the Company without Cause, or at any time and for any reason
after a Change in Control (as defined in the Severance Agreement between the
Company and the Employee), then any unpaid Contribution Amounts under the
schedule set forth in Section 3.7(a) shall be contributed to the Employee’s
account in the Company’s Deferred Compensation Plan in one lump sum payment
within 15 days of such termination.

 

(c)                                  Distribution of Contribution Amounts.  The
Contribution Amounts shall be treated as “Discretionary Contributions” under the
Deferred Compensation Plan, and shall be distributed from the Deferred
Compensation Plan in accordance with the terms of such plan and any permissible
payment elections made by the Employee.

 

2.                                      Effective May 31, 2011,  Section 3.5 is
amended to read in its entirety as follows:

 

3.5                                     Vacation.  Throughout the period of
Employee’s employment hereunder, Employee shall be entitled to take, from time
to time, 5 weeks of vacation annually with pay at such times as shall be
mutually convenient to Employee and the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on and as of
the date first set forth above.

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

By:

 

 

 

Richard D. Smith – Chairman of the Board of Directors and CFO

 

 

 

 

 

 

 

 

 

 

 

Richard S. Warzala - Employee

 

2

--------------------------------------------------------------------------------